                                    IN THE UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF VIRGINIA
                                             DANVILLE DIVISION

             CRIMINAL MINUTES – INITIAL APPEARANCE AND GUILTY PLEA HEARING
                               FOR CRIMINAL INFORMATION

Case No.: 4:20CR00014                                                    Date: 4/29/2020

Defendant: Melik Z. Smith, custody                                   Counsel: Stephen Wills, David Damico - CJA


TIME IN COURT: Time in court                  IA 3:04-3:15 11m; ARR/GP 3:15-4:28 1h 13m – total time 1h 24 m

PRESENT:              JUDGE:                  Michael F. Urbanski, CUSDJ
                      Deputy Clerk:           Kristin Ayersman
                      Court Reporter:         JoRita Meyer
                      U. S. Attorney:         Ron Huber, Heather Carlton
                      USPO:                   Mike Terry

PROCEEDINGS CONDUCTED VIA ZOOMGOV VIDEO CONFERENCE – the court finds it is in the interest of
justice pursuant to the CARES ACT to conduct this hearing by video conference, no objection by parties. All parties present
by video conference.

          Defendant orally consents to proceed by video conference and waives personal appearance. Defendant signs forms
          provided to jail. Court also notes anyone who is remotely listening, as it is a public hearing, pursuant to SO 2013-8,
          this hearing cannot be recorded except by the OCR.
          Waiver of Indictment filed.
          Felony Information filed.
          Plea Agreement filed with court; SOF filed with court.
          Initial Appearance. Defendant(s) advised of charges, rights and nature of proceedings.
          Defendant arraigned as to Counts 1 and 2.
          Defendant placed under oath. Court questions defendant regarding his/her physical and mental condition, and
          advises defendant of his/her rights, and the nature and possible consequences of plea.
          Court accepts Rule c1C plea of guilty.
          Guilty plea form executed and filed.
          Government summarizes evidence to support plea and rests.
          Court finds defendant guilty as charged in Counts 1 and 2.
          OR

DEFENDANT PLEADS:
(list counts)


   DEF. #              GUILTY                 NOT GUILTY              NOLO                       REMARKS
               1,2
      1

      2

      3

      4

          Court orders Presentence Report.
          Defendant remanded to custody.
         Sentencing hearing scheduled for TBD before Judge Urbanski.


Additional Information:
USA represents that the family of the victim does not agree with range of penalty set forth in the plea agreement.
